Name: Commission Regulation (EC) NoÃ 701/2009 of 3Ã August 2009 amending Regulation (EC) NoÃ 1182/2008 fixing for 2009 the amount of aid in advance for private storage of butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  prices;  agricultural policy;  economic policy
 Date Published: nan

 4.8.2009 EN Official Journal of the European Union L 202/3 COMMISSION REGULATION (EC) No 701/2009 of 3 August 2009 amending Regulation (EC) No 1182/2008 fixing for 2009 the amount of aid in advance for private storage of butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(a) and (d), in conjunction with Article 4 thereof, Whereas: (1) World market prices for dairy products have collapsed notably due to an increased world supply and a drop in demand in connection with the financial and economic crisis. Community market prices for dairy products have fallen significantly. As a result of a combination of market measures taken since the beginning of this year Community prices have stabilised around support price levels. It is essential that such market support measures, as private storage, continue to apply as long as necessary for avoiding further deterioration of prices and disturbance of the Community market. (2) Commission Regulation (EC) No 826/2008 (2) lays down common rules for the granting of private storage aid for certain agricultural products. (3) Article 4(2) of Commission Regulation (EC) No 1182/2008 of 28 November 2008 fixing for 2009 the amount of aid in advance for private storage of butter (3) provides that the period for entry into contractual storage of butter is until 15 August 2009. (4) In view of the current and foreseeable market situation it is necessary to continue to grant private storage aid for butter entered into contractual storage from 15 August 2009 until 28 February 2010. (5) In order to avoid oversupply on the market, the removal from storage should take place, for the products entered after 15 August 2009, only as from 16 August 2010 and the contractual storage period should be of maximum 365 days. (6) For reason of administrative efficiency and simplification, taking into account the particular situation for butter storage, checks provided for in Article 36(6) of Regulation (EC) No 826/2008 should be carried out in respect of at least one half of the contracts. Consequently, derogation from that Article should be introduced. (7) Taking into account the length of the storage period under the extended measure, the advance payment, provided in Article 31(1) of Regulation (EC) No 826/2008 should be adapted for products stored after 15 August 2009. (8) Regulation (EC) No 1182/2008 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1182/2008 is amended as follows: 1. Article 1 is replaced by the following: Article 1 This Regulation provides for private storage aid for salted and unsalted butter as referred to in Article 28(a) of Regulation (EC) No 1234/2007 for butter that entered into contractual storage by 28 February 2010.; 2. in Article 4, paragraphs 2 and 3 are replaced by the following: 2. Entry into contractual storage shall take place: (a) between 1 January and 15 August 2009; or (b) between 16 August 2009 and 28 February 2010. 3. Removal from storage may take place only as: (a) from 16 August 2009 for the products entered into contractual storage in the period referred in paragraph 2(a); (b) from 16 August 2010 for the products entered into contractual storage in the period referred in paragraph 2(b). 4. Contractual storage shall end: (a) on the day preceding that of the removal from storage or at the latest the last day of February following the year of entry into storage for the products entered into contractual storage in the period referred in paragraph 2(a); (b) on the day preceding that of the removal from storage for the products entered into contractual storage in the period referred in paragraph 2(b). 5. Aid may be granted only where the contractual storage period is: (a) between 90 and 227 days for the products stored in the period referred in paragraph 2(a); (b) maximum 365 days for the products stored in the period referred in paragraph 2(b).; 3. in Article 6, the following paragraphs are added: 3. By way of derogation from Article 31(2) of Regulation (EC) No 826/2008, the advance payment for the butter entered into contractual storage during the period referred to in Article 4(2)(b) of the present Regulation shall not exceed the amount of aid corresponding to a storage period of 168 days. 4. By way of derogation from Article 36(6) of Regulation (EC) No 826/2008, at the end of the contractual storage period, the authority responsible for checking shall, throughout the whole of the removal period from August 2009 to February 2010, in respect of at least one half of the number of contracts, by sampling, verify weight and identification of the butter in storage. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 223, 21.8.2008, p. 3. (3) OJ L 319, 29.11.2008, p. 49.